Citation Nr: 1401869	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU.  The Board notes that in several decisions since that time, evaluations for various service-connected disabilities have changed, or additional service-connection granted.  However, the sole issue on appeal in entitlement to TDIU.


FINDING OF FACT

The Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a finding of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) rated 70 percent disabling, limitation of motion of the right elbow rated 40 percent disabling, right ulnar neuropathy rated 30 percent disabling, tinnitus rated 10 percent disabling, bilateral hearing loss rated 10 percent disabling, and scars of the extremities each rated 0 percent disabling.  His combined evaluation is currently 90 percent, and has met or exceeded the threshold requirements of 38 C.F.R. § 4.16(a) at all times during the appellate period.

The Veteran worked full time as a sheriff's deputy for more than 25 years, until his resignation and retirement in June 2009.  The Veteran maintains that he was forced into retirement by changes in his job duties.  He had been working outside the jail as a supervisor of inmates in an alternative punishment work program, but with changes in the Department, he had to switch to working inside the jail.  He states he reacted badly to the changes, feeling more stress and anger.  "I was so stressed, I was sweating and felt like I couldn't breath [sic].  I sometimes felt like if someone said the wrong thing, I would just go off and hit someone."

Private providers, including a Vet Center counselor and a consulting psychiatrist, have opined that the Veteran's PTSD renders him unemployable.  However, no weight may be afforded the Vet Center findings; the histories reported in both the August 2012 and August 2011 summary reports of his treatment are clearly not for this Veteran.  One reports that he had never been married, in clear contradiction of the evidence of record, and the other notes a change in work shift, from nights to days, as the cause of increased PTSD problems.  This is contrary to the Veteran's other statements regarding his work history.

While the private doctor, Dr. JLL, does not cite incorrect history, he does fail to provide any adequate rationale for his stated opinions.  In fact, the general reasons he notes for unemployability in an April 2011 letter appear to be at odds with the symptoms he cites in April 2013 on a VA Disability Benefits Questionnaire (DBQ) form.  The Board notes that initial RO consideration of this form was waived.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Simply put, Dr. JLL provides too little detail for any meaningful weight to be afforded his opinion.

Repeated VA examiners have opined that neither PTSD nor the Veteran's various service-connected physical ailments would unduly interfere with employment.  Psychiatric examiners, in particular, have stressed that the Veteran is capable of working if the circumstances of his prior successful employment as a Deputy Sheriff could be matched.  The Veteran would have to work with some degree of autonomy, away from people.  He would have to, in the words of the Veteran, have s good deal of control over his environment.  However, the VA examiners persistently confined their opinions to consideration of solely PTSD, without discussion of the impact of other disabilities, such as hearing loss or right elbow dysfunction.  Examiners who evaluated those other disabilities did state generally they had no impact on employment, but did not explain how the described functional impairments failed to affect such, either alone or in conjunction with other disabilities.

In contrast, the Veteran's treating VA doctor has opined that the Veteran is unable to "sustain gainful employment" due to PTSD and his physical ailments.  Dr. JCC has repeatedly stated that because of his service-connected disabilities, which caused nightmares, flashbacks, intrusive thoughts, depression, sleep disturbances, paranoia and heightened vigilance, and difficulty with motivation and concentration, the Veteran is "unable to function in a competitive work environment."  He also noted the impact of joint pain on his overall functioning, as well as secondary effects, such an impaired ability to drive or operate equipment.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU.  The Veteran was able to work as a Deputy outside for many years.  He has reported intermittent discipline problems through the years, but generally he was able to function quite well in his occupational role.  All agree that the nature of his duties, away from direct supervision, involving little interaction with others beyond the need to issue orders, was important to his ability to maintain his employment.  The Veteran's reaction upon the substantial change in those circumstances underscores their importance.

If only PTSD were at issue, as numerous VA examiners have opined, employment may well remain eminently possible, in some job which could replicate those circumstances.  The duties of a security guard or night watchman, which would correspond to his law enforcement experience and be well within the intellectual capabilities of someone with two years of college, come to mind.

However, the Board must also consider the impact of service connected hearing difficulties and right arm and elbow dysfunction on his ability to secure and follow gainful employment.  While an isolated and independent duty station might be mentally reassuring to the Veteran, his ability to perform core duties, such as hearing or responding to threats, is compromised.  In a more general sense, his right arm and elbow impairments impact his ability to effectively perform physical labor, from typing up to heavy labor, and PTSD and hearing problems lessen his ability to do more sedentary work or interact with the public.  While there are isolated tasks which the Veteran certainly remains capable of, these cannot be said to constitute the basis for employment.

The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.  Entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


